Citation Nr: 1639057	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-28 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for degenerative joint disease of the cervical spine (hereinafter "cervical spine disability"), to include as secondary to the service-connected disability of lumbosacral strain with degenerative disc disease (hereinafter "low back disability").

3.  Entitlement to a staged rating in excess of 20 percent for a low back disability prior to May 7, 2011.

4.  Entitlement to a staged rating in excess of 40 percent for a low back disability since May 7, 2011

5.  Entitlement to service connection for radiculopathy of the right lower extremity.

6.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from October 1973 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in Montgomery, Alabama.  

In April 2010, the RO increased the rating for the low back disability to 20 percent, effective February 11, 2010.  In May 2010, VA received the Veteran's Notice of Disagreement (NOD) for this issue.  A Statement of the Case (SOC) was then issued in October 2011.  The Veteran also submitted a substantive appeal for the low back disability rating during that same month.  Subsequently, in November 2011, the RO increased the low back disability rating to 40 percent, effective May 7, 2011.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In January 2011, the RO denied service connection for a cervical spine disability and entitlement to a total disability rating due to individual unemployability.  In March 2011, VA received the Veteran's NOD for the TDIU claim.  In October 2011, VA received a statement from the Veteran expressing disagreement with the denial of service connection for a cervical spine disability, which the Board has interpreted as an initial NOD.  In March 2012, the RO notified the Veteran of their February 2012 decision to confirm and continue the denial of service connection for a cervical spine disability.  This rating decision also denied entitlement to service connection for bilateral hearing loss.  VA received the Veteran's NOD for both of these issues in March 2012.  In May 2014, a SOC was issued for the denial of service connection for bilateral hearing loss and a cervical spine disability.  The Veteran's substantive appeal for these two issues was received in June 2014.

In June 2011, the RO denied service connection for radiculopathy of the bilateral lower extremities.  In October 2011, the Veteran submitted a statement that the RO effectively treated as a NOD for this issue.  In December 2012, the RO issued separate SOC's for the TDIU claim and the service connection claim for radiculopathy of the bilateral lower extremities.  The Veteran's substantive appeal for these two issues was received in March 2013.  In March 2014, the RO granted service connection for radiculopathy of the left lower extremity and assigned a 20 percent rating, effective, but did not address service connection radiculopathy of the right lower extremity.  Accordingly, the Board has taken jurisdiction of this single issue, as it was part of the original substantive appeal for radiculopathy of the bilateral lower extremities and part of the Veteran's appeal for a higher rating for the low back disability.

The issues of entitlement to service connection for a cervical spine disability and a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was exposed to a hazardous noise environment during service.

2.  The Veteran does not have a current diagnosis for a bilateral hearing loss disability for VA purposes.

3.  The Veteran does not have a current diagnosis for radiculopathy of the right lower extremity.

4.  Prior to December 6, 2010, the Veteran's low back disability has been manifested by forward flexion of 40 degrees, and no spinal ankylosis, or intervertebral disc syndrome.

5.  Since December 6, 2010, the Veteran's low back disability has been manifested by forward flexion to 30 degrees or less with pain at zero degrees, and no spinal ankylosis, or intervertebral disc syndrome with both prescribed bed rest and treatment by a physician.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria to establish service connection for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for a rating in excess of 20 percent prior to December 6, 2010, for a low back disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237-5242 (2015).

4.  The criteria for a rating of 40 percent since December 6, 2010, for a low back disability have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237-5242 (2015).

5.  The criteria for a rating in excess of 40 percent since December 6, 2010, for a low back disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237-5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Hearing loss is not a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

However, a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Organic diseases of the nervous system, including sensorineural hearing loss, are considered "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system (including sensorineural hearing loss), to a degree of 10 percent or more within one year of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service Connection for Bilateral Hearing Loss

The Veteran asserts that he was exposed to hazardous loud noises during service, specifically exposure to sounds associated with working in the same area as jet aircrafts.  His DD Form 214 shows that his occupation was "Aircraft Maintenance Specialist" for almost three years.  As such, the Board finds his account of in-service noise exposure to be consistent with his occupation during service.  However, exposure to acoustic trauma alone does not mandate that service connection be granted.  Rather the noise exposure must be shown to have caused his current hearing loss disability, or to have caused chronic or continuous symptoms.  Otherwise, the Veteran's hearing loss must be evaluated to have been compensably disabling within one year of service to be presumed as incurred in-service.  See 38 C.F.R. §§ 3.307, 3.309. 

Service treatment records indicate that the Veteran's hearing was normal upon entry, and maintained essentially normal findings throughout his entire service period.  Service treatment records note that the Veteran affirmatively denied any hearing loss or tinnitus upon entry and separation from service.  

The evidence on file does not contain any private treatment records that address the Veteran's hearing loss claim.

On the VA authorized audiological evaluation in February 2012, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
30
LEFT
10
10
20
20
30

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  Based on these results, the VA examiner found that the Veteran might have hearing loss that is not considered a disability for VA purposes.  The VA examiner also opined that that the Veteran's hearing loss is not at least as likely as not caused by or a result of an even in military service.  Accordingly, the Board finds that the Veteran does not have a current hearing loss disability for VA purposes.  The Board also finds this medical opinion highly probative of the Veteran's current condition because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Furthermore, the VA examiner noted that the Veteran did not endorse symptoms of tinnitus at this time.  

The Board has considered the Veteran's statements of record that service connection is warranted for bilateral hearing loss.  The Board notes that, while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As such, even if the lay statements of record were credible, there is no evidence that the Veteran has the requisite medical expertise to opine as to the etiology of his hearing loss, or when his disability met the criteria for hearing loss under VA regulations.  38 C.F.R. § 3.385.

While the Veteran can attest to subjective hearing loss, the Veteran is not competent to provide an objective determination of the level of hearing loss, as required under 38 C.F.R. § 3.385.  Therefore, his opinion as to his bilateral hearing loss, and its relationships to his service are entitled to no probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Most critically, the Veteran's essential contention of a nexus between the in-service noise exposure and his current symptoms has been fully investigated as mandated by the Court's decision in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran's level of hearing loss risen to the level of a disability for VA purposes.

After a full review of the record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis for a bilateral hearing loss disability for VA purposes for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Radiculopathy of the Right Lower Extremity

The Veteran originally contended that he developed bilateral lower leg pain due to his service-connected low back disability.  See Statement In Support of Claim, received March 22, 2011.  As explained previously explained above, the Veteran was granted a 20 percent rating for radiculopathy of the left lower extremity, effective March 14, 2013.

Neither service treatment records nor VA treatment records reflect any complaint, treatment, or diagnosis of radiculopathy of the right leg, or otherwise reflect a reported history or findings of any related issues for the right lower extremity.

On VA examination in May 2011, the VA examiner opined that the Veteran's right leg pain is not caused by or a result of his low back disability because there was no evidence of radiculopathy found at this time.  Furthermore, the February 2014 VA examination did not find any symptoms of radiculopathy in the right leg.  Accordingly, the Board finds that the Veteran does not have a current diagnosis for a right leg radiculopathy disability.  The Board also finds the VA examinations and medical opinions highly probative of the Veteran's current condition because they not only contain a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The Board has considered the Veteran's statements of record that service connection is warranted for radiculopathy of the right lower extremity.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Id.  As such, even if the lay statements of record were credible, there is no evidence that the Veteran has the requisite medical expertise to opine as to the etiology of his right leg pain.

While the Veteran can attest to subjective pain in his right leg, the Veteran is not competent to provide an objective determination of radiculopathy.  Therefore, his opinion as to his right leg pain, and its relationships to his service-connected low back disability are entitled to no probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Most critically, the Veteran's essential contention of a nexus between the low back disability and his current symptoms of right leg pain has been fully investigated as mandated by the Court's decision in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Nonetheless, a necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran been shown to have a diagnosis for radiculopathy of the right lower extremity.

After a full review of the record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis for radiculopathy of the right lower extremity for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Staged Ratings for a Low Back Disability

The Veteran contends that his service-connected low back disability is more severe than currently rated (20 percent, effective February 11, 2010, and 40 percent, effective May 7, 2011).  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237-5242.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  This increased rating claim was received by VA on February 24, 2010.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In rating musculoskeletal disabilities, the Board must consider whether a rating is warranted based on functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Painful motion is an important factor of joint disability, which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable Diagnostic Code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Diagnostic Codes 5237 and 5242 apply to arthritis of the spine and provides that such is evaluated under the criteria for 38 C.F.R. § 4.71a, DC 5003, which provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate Diagnostic Code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups without exacerbations.

Under the applicable criteria, a lumbosacral strain is rated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, DC 5237.

Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, combined ranges of motion of the entire cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or combined range of motion of the entire cervical spine not greater than 170 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted if forward flexion of the cervical spine is 15 degrees or less or if there is favorable ankyloses of the entire cervical spine.  Id.

A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine; or, if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 1 to the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.

Note 2 provides that normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.  Id.

Under the rating schedule, Intervertebral Disc Syndrome (IVDS) (preoperatively or postoperatively) is to be rated either under the Formula for Rating Intervertebral Disc Syndrome based on "incapacitating episodes "or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243. 

With regard to this method of rating (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 10 percent rating is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent rating is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Staged Rating for the Low Back Disability Prior to December 6, 2010

After a full review of the record, and as discussed below, the Board concludes that a staged rating in excess of 20 percent, prior to December 6, 2010, is not warranted.  

VA treatment records from February 2010 show that the Veteran endorsed a dull aching pain in his lower back.  He denied any bowel or bladder issues at this time, but did endorse occasional pain that radiates into his buttocks.  He stated that this pain is exacerbated by rising from sitting to standing.  He sought treatment at this time due to experiencing chronic low back pain over the past year and a half and felt that things were "starting to get worse."  Radiographic imaging studies revealed mild degenerative narrowing of the L4-5 disc space with associated small anterior marginal osteophytes.

On VA examination in April 2010, the Veteran endorsed chronic low back pain.  He complained of limited ambulation and sleep disturbances every night due to his low back pain.  A review of the Veteran's systems revealed a history of urinary urgency and frequency with daytime voiding intervals of two to three hours.  There was also a history of obstipation and frequent nighttime voiding with up to three voiding incidents per night.  However, the VA examiner found that the etiology of these symptoms were unrelated to the Veteran's low back disability.  Other symptoms associated with the Veteran's low back disability included chronic and unremitting sharp, burning, and aching pain that caused decreased motion.  There were no flare-ups or incapacitating episodes noted.  The Veteran was found to use a brace.  His low back disability made him unable to walk more than a few yards.  Inspection of the spine did not reveal any abnormalities.  There were no abnormal spinal curvatures at this time.  Examination of the muscles of the spine did not reveal any objective abnormalities of the cervical spine.  However, there were objective abnormalities of the thoracic spine, including bilateral guarding, pain with motion, tenderness, and weakness.  The examiner commented that the localized tenderness and guarding were not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Motor and sensory examinations did not find any abnormalities.  Initial range of motion testing revealed the following, starting from zero degrees: forward flexion to 40 degrees; extension to 5 degrees; left lateral flexion to 15 degrees; right lateral flexion to 20 degrees; left lateral rotation to 15 degrees, and; right lateral rotation to 25 degrees.  The VA examiner noted that there was objective evidence of pain following repetitive motion, but that there were no additional limitations with three repetitions of range of motion testing.  The Lasegue's Sign was not positive.  Other significant physical examination findings included guarding that is moderately severe.

The April 2010 VA examiner noted that the Veteran had not been employed for the past one to two years because he was unable to work due to back pain.  The examiner noted the following effects (degrees of severity) of the Veteran's low back disability on his usual daily activities: chores, shopping, recreation, and dressing (moderate); grooming, toileting, bathing, and traveling (mild); exercise (severe); sports (prevented); feeding (none).  The examiner diagnosed degenerative disc disease of the lumbar spine with chronic low back pain.

Private treatment records from July 2010 contain MRI findings that revealed no evidence of disc herniation, spinal stenosis, or neural compression.  However, there was calcification at the T11-T12 on the left, which produced mild left foraminal stenosis.  There was no vertebral compression fracture demonstrated.

Analysis of the Staged Low Back Disability Rating Prior to December 6, 2010

From February 11, 2010, to December 5, 2010, there is no basis for an increased rating in excess of 20 percent for the Veteran's service-connected low back disability because the objective evidence of record does not demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  To the extent the Veteran contends that his service-connected low back disability has been more disabling than the currently assigned rating reflects, the Board notes that the Veteran is able to report symptomatology relating to pain in his low back because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Board also acknowledges the Veteran's point of view regarding his statements of worsened low back pain.  However, he is not able to identify a specific level of disability and relate such to the appropriate Diagnostic Codes.  Nonetheless, application of the rating criteria to the objective evidence of spinal symptoms documented in the record reveals that a higher rating is not warranted until December 6, 2010, which resulted in a 40 percent rating due to the December 2010 VA examiner's findings that the Veteran had limited forward flexion to 30 degrees with pain.

More probative evidence concerning the nature and extent of the Veteran's disability has been provided by the April 2010 VA examiner during the current appeal and provided relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination report) directly address the evaluation criteria for this disability, which includes the staged 20 percent rating from February 11, 2010, to December 5, 2010, for functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 38-43.  After consideration of the Mitchell/DeLuca factors, the Board finds that the Veteran has already been compensated for the reported pain on use, and there is no probative evidence of the degree of limitation of motion required for a higher rating during this period.  

Based on the foregoing, the Board finds that a disability rating in excess of 20 percent is not warranted from February 11, 2010, to December 5, 2010.  The evidence of record indicates that the Veteran's service-connected low back disability is primarily manifested by forward flexion between 30 and 60 degrees with pain.  To warrant a rating in excess of 10 percent, there must be evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  None of this symptomology is documented or alleged to be present by the Veteran.  Even though the disability does cause pain, painful motion does not result in the degree of functional loss required for a rating greater than 20 percent.  In fact, the VA examiner was specifically asked to consider the effects of pain, fatigue, weakness, and lack of endurance following repetitive use.  After examining the Veteran and considering his complaints, the examiner still found motion, albeit limited.  Even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin to the spine being fixed in flexion or extension, or the ankylosis resulting in difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 5.

Accordingly, the Board finds that the medical examination opinion and findings are of greater probative value than the Veteran's allegations regarding the severity of his low back disability.  The Veteran does not meet the DC 5237-5242 criteria for a rating in excess of 20 percent from February 11, 2010, to December 5, 2010, because he has not been shown to have limited range of motion regarding forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

The Board has also considered whether a higher or separate rating may be warranted under an alternative Diagnostic Code, and finds that because the Veteran has been diagnosed with lumbar degenerative disc disease, DC 5237-5242 remains the most appropriate Code under which to rate the service-connected low back disability.  See Butts, 5 Vet. App. at 532.  The Board has considered the applicability of rating the disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, however, on VA examination in April 2013, the examiner specifically ruled out Intervertebral Disc Syndrome.  Even if the Veteran had Intervertebral Disc Syndrome at this time, bed rest as prescribed by a physician is not documented in the record.  

Furthermore, the Board has considered whether a rating is warranted based on functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 207-08.  From February 11, 2010, to December 5, 2010, the Veteran was already receiving the 20 percent rating for his low back disability due to painful motion because his limitation of motion throughout this staged rating period warranted only 20 percent under the applicable Diagnostic Code.  See 38 C.F.R. § 4.59; Mitchell, 25 Vet. App. at 32.  A 40 percent rating was not warranted until the December 2010 VA examiner's findings that showed limited forward flexion to 30 degrees or less with pain.  

Furthermore, the Board has considered whether separate ratings are warranted for any neurological impairment associated with the Veteran's low back disability.  With respect to neurological symptoms, the evidence does not reveal any neurological impairments caused by the service-connected low back disability during this period of the appeal.  The Veteran has denied any bowel impairment related to this disability.  While the April 2010 VA examination noted symptoms of urinary urgency and frequent nighttime voiding, the examiner specifically found these symptoms were not related to the service-connected back and explained they were related to the benign prostatic hypertrophy.  The VA examination also did not reflect any symptoms of radiculopathy. Specifically, the April 2010 VA examiner noted no atrophy, and strength retained active movement against some resistance and no signs or symptoms due to radiculopathy were noted.  On testing, reflexes were normal except the knee jerk, and sensory examination was normal throughout.  Thus, the record does not support a separate rating for any additional neurological disabilities during this period.  

The Board concludes that the Veteran's low back disability has been no more than 20 percent disabling prior to December 6, 2010.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Staged Rating for the Low Back Disability Since December 6, 2010

After a full review of the record, and as discussed below, the Board concludes that a staged rating of 40 percent since December 6, 2010, is warranted.  A rating in excess of 40 percent, however, is not warranted. 

The Veteran received another VA examination in December 2010.  According to recent x-rays, the VA examiner noted that the Veteran now has L4-5 disc space narrowing with osteophytes, and mild degenerative disc disease.  The Veteran endorsed constant low back pain with numbness in the left leg.  He told the VA examiner that he is unemployable due to the condition of his spine and denied any influence on employability due to other service or nonservice-connected conditions.  The VA examiner reported that the Veteran did not have any incapacitating episodes during the past twelve months due to Intervertebral Disc Syndrome (IVDS).  There were no flare-ups of the spinal disease.  Other spine symptoms were noted to include stiffness, limited motion, back or neck pain, radiation of pain, leg weakness, and leg numbness.  The Veteran was noted to use a cane as an assistive device and had an abnormal gait that resulted in slow propulsion.  Musculoskeletal examination revealed abnormalities of the spinal muscle that included guarding.  There was no evidence of ankylosis at this time.  Straight leg raise testing was positive.  Range of motion testing of the thoracolumbar spine revealed the following degrees (starting from zero): forward flexion to 40 degrees, with pain from 30 to 40 degrees; extension to 20 degrees, with pain from 10 to 20 degrees; bilateral lateral flexion to 20 degrees, and; bilateral lateral rotation to 20 degrees.  Magnetic resonance imaging (MRI) tests revealed continued degenerative arthritis of the spine.  The VA examiner continued the diagnosis for degenerative disc disease of the lumbar spine.  The VA examiner also commented that this condition of the spine affected the Veteran's usual occupation and resulted in work problems, which included increased absenteeism and being assigned different duties because he could not perform his usual work.

On VA examination in May 2011, the Veteran continued to endorse low back pain.  He described the pain as moderate, constant, and daily, burning lower back pain that radiates to the back of his buttocks and thighs.  Physical examination revealed an abnormal gait that was described by the examiner as slow and cautious.  There were no abnormal spinal curvatures.  Thoracolumbar spine range of motion testing revealed the following (starting from zero degrees): flexion to 30 degrees; extension to 10 degrees; bilateral lateral rotation and flexion to 10 degrees, each.  According to the examiner, there was no objective evidence of pain on active range of motion.  However, there was objective evidence of pain following repetitive motion, but there was no additional limitation in ranges of repetitive motion.  Reflex examination revealed normal bilateral knee jerk and plantar (Babinski) flexion results, but there were hypoactive findings, bilaterally, from the abdominal and ankle jerk tests.  There was no evidence of radiculopathy at this time.  The Lasegue's Sign was negative.  Radiographic imaging tests revealed minimal degenerative changes since the last VA examination.  The examiner diagnosed degenerative joint disease of the lumbar spine with bilateral lower leg pain.  The VA examiner noted that this diagnosis affects the Veteran's occupational activities due to decreased mobility, lack of stamina, and pain.  This diagnosis was also reported to affect his usual daily activities due to an inability to cut the grass and wash his cars.

VA treatment records from May 2011 and forward notes the Veteran's continuous treatment for low back pain.  VA treatment records from September 2011 document the Veteran's use of a back brace for extra support without much relief.  He continued to endorse low back pain that radiates down into his buttocks and top of his thighs.  He described the pain as throbbing, and shooting.  Range of motion testing at this time revealed thoracolumbar flexion from zero to 10 degrees (with pain).  There was no scoliosis or kyphosis/lordosis noted at this time.

The Veteran received another VA examination in February 2014.  The VA examiner continued the diagnoses for degenerative joint disease and degenerative disc disease of the thoracolumbar spine.  The Veteran did not report that flare-ups affect the function of his low back.  Initial range of motion testing revealed the following degrees of motion (starting from zero): forward flexion to 30 degrees with pain at zero degrees; extension to five degrees with pain at zero degrees; bilateral lateral flexion to 15 degrees with pain at zero degrees; right lateral rotation to 15 degrees with pain at zero degrees, and; left lateral rotation to 10 degrees with pain at zero degrees.  The Veteran was not able to perform repetitive use testing due to increased pain with prolonged standing.  There was no additional limitation in range of motion testing following repetitive use testing.  The VA examiner noted that the Veteran did have additional functional loss and/or impairment due to pain on movement and interference with sitting, standing, and/or weight bearing.  The Veteran was found to have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  The pain was described as "generally tender to light touch anywhere on [the upper, middle and lower back]."  The Veteran did not have muscle spasms or guarding of the thoracolumbar spine that resulted in an abnormal gait or abnormal spinal contour.  Muscle strength testing revealed active movement against some resistance for left hip flexion and left knee extension.  There was also active movement against some resistance for bilateral great toe extension.  There was no muscle atrophy.  Reflex examination revealed normal bilateral knees, but the bilateral ankles were found to be hypoactive.  Sensory examination did not reveal any abnormalities.  Straight leg raising test results were negative.  The Veteran had moderate symptoms of radiculopathy in his left leg.  There were no other signs or symptoms of radiculopathy.  There was no ankylosis of the spine or other neurologic abnormalities.  The Veteran did not have IVDS at this time.  He was noted to use a cane as an assistive device.  There were no other pertinent physical findings, complications, conditions, signs or symptoms.  The VA examiner found that the Veteran's thoracolumbar spine does not affect his ability to work.



Analysis of the Staged Low Back Disability Rating Since December 6, 2010

Evaluating the above evidence in light of the rating criteria reflects that an increased 40 percent evaluation is warranted beginning December 6, 2010.  Specifically, although the December 2010 examiner noted flexion to 40 degrees, the examiner further found that there was pain from 30 to 40 degrees.  Resolving all doubt in the Veteran's favor the Board finds that when considering the functional effects of pain the Veteran's service-connected back more nearly approximates the criteria for a 40 percent disability rating beginning December 6, 2010.

Since December 6, 2010, there is no basis for an increased rating in excess of 40 percent for the Veteran's service-connected low back disability because the evidence of record does not demonstrate any type of ankylosis.  To the extent the Veteran contends that his service-connected low back disability has been more disabling than the currently assigned rating reflects, the Board notes that the Veteran is able to report symptomatology relating to pain in his low back because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Board also acknowledges the Veteran's point of view regarding his statements of worsened low back pain.  However, he is not able to identify a specific level of disability and relate such to the appropriate Diagnostic Codes.  Nonetheless, application of the rating criteria to the objective evidence of spinal symptoms documented in the record reveals that a higher rating is not warranted since December 6, 2010.
 
More probative evidence concerning the nature and extent of the Veteran's disability since December 6, 2010, has been provided by the December 2010, May 2011, and February 2014 VA examiners during the current appeal and provided relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability, which includes the staged 40 percent rating since December 6, 2010, for functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 38-43.  After consideration of the Mitchell/DeLuca factors, the Board finds that the Veteran has already been compensated for the reported pain on use, and there is no probative evidence of ankylosis or prescribed bed rest and treatment by a physician as required for a higher rating during this period.  

Based on the foregoing, the Board finds that a disability rating in excess of 40 percent is not warranted since December 6, 2010.  The evidence of record indicates that the Veteran's service-connected low back disability is primarily manifested by forward flexion less than 30 degrees with pain.  To warrant a rating in excess of 40 percent, there must be evidence of ankylosis or incapacitating episodes.  None of this symptomology is documented or alleged to be present by the Veteran.  Even though the disability does cause pain, painful motion does not result in the degree of functional loss required for a rating greater than 40 percent.  In fact, the VA examiners were specifically asked to consider the effects of pain, fatigue, weakness, and lack of endurance following repetitive use.  After examining the Veteran and considering his complaints, the examiners still found motion, albeit limited.  Even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin to the spine being fixed in flexion or extension, or ankylosis resulting in difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 5.

Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his low back disability.  The Veteran does not meet the DC 5237-5242 criteria for a rating in excess of 40 percent since December 6, 2010, because he has not been shown to have ankylosis.  

The Board has also considered whether a higher or separate rating may be warranted under an alternative Diagnostic Code, and finds that because the Veteran has been diagnosed with lumbar degenerative disc disease, DC 5237-5242 remains the most appropriate Code under which to rate the service-connected low back disability.  See Butts, 5 Vet. App. at 532.  The Board has considered the applicability of rating the disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, however, on VA examination in December 2010, May 2011, and February 2014, the examiner specifically ruled out Intervertebral Disc Syndrome.  Even if the Veteran had Intervertebral Disc Syndrome at this time, bed rest as prescribed by a physician is not documented in the record.  

Furthermore, the Board has considered whether a rating is warranted based on functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 207-08.  Since December 6, 2010, the Veteran was already receiving the 40 percent rating for his low back disability due to painful motion because his limitation of motion throughout this staged rating period warranted only 40 percent under the applicable Diagnostic Code.  See 38 C.F.R. § 4.59; Mitchell, 25 Vet. App. at 32.  A higher rating is not warranted because the Veteran does not have ankylosis or prescribed bed rest and treatment by a physician.  

Furthermore, the Board notes that the Veteran is already in receipt of a separate rating for moderate radiculopathy of the left lower extremity, effective March 14, 2013, under 38 C.F.R. § 4.124a , DC 8699-8520.  The Veteran has not appealed this rating; therefore, this issue is not before the Board.  Furthermore, the evidence has not shown that the Veteran had a diagnosis of radiculopathy prior to this date.

The Board concludes that the Veteran's low back disability has been no more than 40 percent disabling since December 6, 2010.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected low back disability.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-factor analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   

If not, the second factor to determine is whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the second factor is found to exist, the third factor is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the schedular rating criteria used to rate the Veteran's service-connected low back disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on pain, range of motion limitations or incapacitating episodes; thus, the demonstrated manifestations specifically associated with his service-connected low back disability - namely low back pain with limited ranges of motion throughout the rating periods - are contemplated by the provisions of the rating schedule as previously outlined in 38 C.F.R. § 4.71a, DC 5237-5242.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate and the first step of Thun has not been met.  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's low back disability, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in March 2010.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claims for service connection for bilateral hearing loss (February 2012), service connection for the cervical spine (December 2010), and an increased rating for a low back disability (April 2010, December 2010, May 2011, and February 2014).  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the issues on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).









ORDER

Service connection for bilateral hearing loss is denied.

A staged rating in excess of 20 percent for a low back disability prior to December 6, 2010, is denied.

A staged rating of 40 percent, and no higher, for a low back disability since December 6, 2010, is granted.


REMAND

Unfortunately, the Veteran's appeal regarding service connection for a cervical spine disability and a total disability rating based on individual unemployability must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these issues so that the Veteran is afforded every possible consideration.

The Board notes that the December 2010 VA examination of the cervical spine, along with subsequent VA examinations of the spine, do not contain an opinion regarding direct service connection of the cervical spine.  The Board observes that the Veteran's initial claim for service connection was that he believed his cervical spine pain was secondary to his low back disability.  However, in an October 2011 statement, the Veteran claimed to have injured his cervical spine when he fell from an aircraft wing during service, which is the same injury that caused his service-connected low back disability.  Subsequent VA examinations of the spine do not address this contention of direct service connection.  As a result, the Board finds that an addendum VA examination opinion is needed in order to adequately address the Veteran's contention of direct service connection for a cervical spine disability.  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed cervical spine disability.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability cannot be adjudicated until the service connection issue for the cervical spine disability is addressed because they are intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

In addition, the Board notes that the Veteran does not meet the schedular criteria for TDIU prior to March 14, 2013.  The Veteran was in receipt of a single 20 percent rating for the low back disability since February 11, 2010.  Then, based on the above decision by the Board, the Veteran received a 40 percent rating for the low back disability since December 6, 2010.  Effective March 14, 2013, the Veteran received a 20 percent rating for radiculopathy of the left lower extremity and a 30 percent rating for adjustment disorder with depressed mood, secondary to the low back disability.  As a result, the combined rating is now 70 percent, effective March 14, 2013.  

The Veteran submitted an application for increased compensation based on unemployability (received May 25, 2010) in which he stated that he became too disabled to work in October 2009.  He explained that from 1995 until 2009, he worked as a painter for a construction company.  In the Veteran's May 2010 Notice of Disagreement, he also stated that he is unable to pursue his profession due to his low back disability.  In an August 2010 statement, the Veteran explained that he was the owner of this same construction company.  

The Board further notes that the in the December 2010 VA examination, the Veteran asserted that he is unemployable due to the condition of the service-connected low back disability.  He denied influence on employability due to other service or nonservice connected conditions.  The examiner noted that the lumbar spine would result in requiring the Veteran perform different duties or having increased absenteeism as he had problems with lifting and carrying and pain.

Based on the foregoing, the evidence suggests that the Veteran is unable to secure or follow a gainful occupation due to his service-connected disabilities.  See 38 C.F.R. §§ 4.16(b).  However, the Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, and must refer the matter to the Director of Compensation Service for an initial adjudication.  See 38 C.F.R. § 4.16(b) (2015); Barringer v. Peake, 22 Vet. App. 242 (2008); see Wages v. McDonald, 27 Vet. App. 233 (2015).  Thus, in the present case, referral to the Director of Compensation Service, for consideration of entitlement to TDIU prior to March 14, 2013, under 38 C.F.R. § 4.16(b), is warranted.

Furthermore, the Board also finds that a VA examination is warranted to address the collective impact of the Veteran's service-connected disabilities.  Without further clarification, the Board is without medical expertise to determine the nature and severity of the service-connected disabilities.  Colvin, 1 Vet. App. at 171.

Accordingly, these issues are REMANDED for the following action:

1. Obtain an addendum VA examination opinion (or schedule another VA examination, if necessary) to address the nature and etiology of the Veteran's claim for a cervical spine disability.  The examiner should be requested to:

a.) Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the cervical spine disability is directly related to service.  The examiner should comment on the Veteran's lay report of injuring his cervical spine when he fell from the aircraft wing.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

2.  Obtain an addendum VA examination opinion regarding the collective impact of the Veteran's service-connected disabilities.  The examiner(s) must comment on the impact of the service-connected disabilities, individually and in combination, on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

3.	After conducting any additional development that is deemed warranted, refer the issue of entitlement to extraschedular TDIU to the Director of Compensation Service for adjudication pursuant to 38 C.F.R. § 4.16(b).  Prior to submission of the claim to the Director of Compensation Service, prepare a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of entitlement to TDIU.  Submit that statement, along with the Veteran's claims file to the Director of Compensation Service.  

4.  After reviewing the examination reports for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


